Citation Nr: 1750246	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected sarcoidosis with weight loss.

2.  Entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected thalassemia with hepatosplenomegaly.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico, which denied earlier effective dates for the assigned 100 percent disability ratings.

In August 2010, the Veteran testified at a hearing before a Decision Review Officer of the Agency of Original Jurisdiction (AOJ).  In July 2012, the Veteran testified at a hearing before the undersigned at the RO.  Transcripts of each hearing are associated with the electronic claims file.

During the July 2012 hearing before the Board, the Veteran clarified that his actual claim was that there was clear and unmistakable error (CUE) in the August 2003 rating decision that assigned the effective dates for the disability ratings at issue.  Thus, the Board remanded the claims in September 2012 for adjudication of the CUE matters.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (holding that the Board cannot adjudicate CUE issues in the first instance).

The AOJ addressed the CUE claims two separate decisions, in July 2014 and November 2015, finding that there was no CUE in the August 2003 rating decision that assigned the effective dates for the 100 percent disability ratings for thalassemia and sarcoidosis.  The Veteran did not formally perfect an appeal as to either of the decisions.  

When the case was returned to the Board, the Veteran submitted additional statements in support of his contention that he was entitled to 100 percent disability ratings from the date of service connection.  Taking the new statements together with other statements of record, the Board found that the Veteran raised additional CUE claims regarding the disability ratings assigned in the April 1999 and October 1999 rating decisions.  As such, the Board once again remanded the appeal in January 2017 in order for the AOJ to adjudicate additional intertwined CUE claims.  

The AOJ complied with the January 2017 remand and adjudicated the CUE issues in a June 2017 rating decision, finding that there was no CUE in the April 1999 and October 1999 rating decisions.  Although the one-year appeal period has not yet expired, the Board is satisfied that the Veteran will not be prejudiced by the Board proceeding below.  In this regard, the Veteran's August 2017 communication and his representative's October 2017 brief both indicate the Veteran's desire to resolve the present claims at this time.  


FINDING OF FACT

In March 2009, the Veteran submitted a freestanding claim for an earlier effective date for the grant of 100 percent disability ratings for the sarcoidosis and thalassemia disabilities.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected sarcoidosis with weight loss, is dismissed. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The claim of entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected thalassemia with hepatosplenomegaly, is dismissed. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection was granted for sarcoidosis and thalassemia, via April 1999 and October 1999 rating decisions, respectively.  Each disability was initially rated as 30 percent disabling, effective September 1, 1998, the day after service separation.  The Veteran did not appeal the assigned ratings for either disability nor was any additional evidence received within one year of the April 1999 and October 1999 rating decisions.  Thus, the April 1999 and October 1999 rating decisions became final. 38 U.S.C.A. § 714(c) (West 2014; 38 C.F.R. § 3.156(b) (2017).

The Veteran filed a claim for increased ratings in January 2002, and the AOJ increased both disability ratings to 100 percent in an August 2003 rating decision, effective the date of the claim for increase.  The Veteran was notified of the award in September 2003 but did not appeal the effective date of the increased ratings within one year of the decision, nor was additional evidence received within one year of the decision.  Thus, the August 2003 rating decision became final.  Id.

The provisions of 38 C.F.R. § 3.156(b), provide that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, no evidence pertaining to the Veteran's sarcoidosis or thalassemia was received prior to the expiration of the respective appeal periods stemming from the April 1999, October 1999, and August 2003 rating decisions.

The first communication from the Veteran following the August 2003 rating decision was in March 2009, when he submitted a "notice of disagreement" with the effective date assigned in the August 2003 rating decision.  The AOJ treated the statement as a claim for an earlier effective date for each of the 100 percent disability ratings, rather than a "notice of disagreement," as the one year appeal period had passed.  However, as the undersigned explained to the Veteran during the July 2012 hearing, stand-alone claims for earlier effective dates have no legal merit.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's earlier effective date claim for the disability ratings assigned in the August 2003 rating decision, must be dismissed as a matter of law as the claims were finally decided by the AOJ in August 2003.  The Court made it abundantly clear in Rudd that under circumstances like this, dismissal is required due to the lack of a proper claim.  Rudd at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss these appeals.  


ORDER

The claim of entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected sarcoidosis with weight loss, is dismissed.

The claim of entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected thalassemia with hepatosplenomegaly, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


